       Case: 3:21-cv-01061-JRK Doc #: 4 Filed: 09/15/21 1 of 7. PageID #: 28




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

SEVARIO N. WHITAKER &                                 CASE NO. 3:21 CV 1061
MANDELL STRAWTER,

       Plaintiffs,

               v.                                     JUDGE JAMES R. KNEPP II

DENNIS SULLIVAN, et al.,
                                                      MEMORANDUM OPINION AND
       Defendants.                                    ORDER




                                          INTRODUCTION

       Pro se Plaintiff Sevario N. Whitaker, an inmate in the Corrections Center of Northwest

Ohio, filed this civil rights action under 42 U.S.C. § 1983 on behalf of himself and inmate

Mandell Strawter. Whitaker contends he and Strawter were wrongfully placed in segregation for

threatening a corrections officer. He also complains about the conditions in segregation. He

asserts Defendants have subjected him and Strawter to cruel and unusual punishment.

                                           BACKGROUND

       Whitaker alleges that on January 21, 2021, he and Strawter were taken from their cells in

their housing unit of the jail and placed in solitary confinement. (Doc. 1, at 5). He states that they

were served with a conduct report the following day, charging them with making a threat of

violence, interfering with security and extortion. Id. Corrections Officer Pablo Trevino alleged

Whitaker and Strawter approached him on January 9, 2021 at approximately 6:00 p.m. and

passed him a note indicating if he did not smuggle drugs into the facility for them, he and his

family would be harmed. Id. Whitaker asserts Trevino was not working in their unit on January
        Case: 3:21-cv-01061-JRK Doc #: 4 Filed: 09/15/21 2 of 7. PageID #: 29




9, 2021, and at best could have been a relief officer. Id. He further contends 6:00 p.m. is

medication distribution time when there would have been increased foot traffic in the unit. Id.

Whitaker requested an investigation into the incident, but he does not believe one occurred. Id.

Instead, Whitaker and Strawter were found guilty of the conduct violations and sanctioned to

segregation. Id.

       Whitaker alleges that the conditions in segregation are harsher than those in the general

population. See id. at 4. He contends the only telephone in the unit is a speaker phone, making it

impossible for him to have private conversations with his attorney or his family. Id. He states

they do not have access to tablets so he cannot do his legal work. Id. He alleges he must buy

hygiene bags containing soap and detergent which make him break out. He states all requests go

to the director, Dennis Sullivan which he contends denies him closure.

       Whitaker contends the Defendants have subjected him and Strawter to cruel and unusual

punishment. See id. at 5. He seeks $ 100,000.00 as reimbursement for telephone and commissary

charges and pain and suffering. Id. at 6. He further requests transfer out of the facility. Id.

                                       STANDARD OF REVIEW

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon

which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989); Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990); Sistrunk v.

City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or

fact when it is premised on an indisputably meritless legal theory or when the factual contentions

are clearly baseless. Neitzke, 490 U.S. at 327.



                                                   2
       Case: 3:21-cv-01061-JRK Doc #: 4 Filed: 09/15/21 3 of 7. PageID #: 30




       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A pleading

must contain a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in the pleading

must be sufficient to raise the right to relief above the speculative level on the assumption that all

the allegations in the Complaint are true. Twombly, 550 U.S. at 555. The plaintiff is not required

to include detailed factual allegations, but must provide more than “an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers legal

conclusions or a simple recitation of the elements of a cause of action will not meet this pleading

standard. Id. In reviewing a complaint, the Court must construe the pleading in the light most

favorable to the plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).

                                            DISCUSSION

       As an initial matter, Plaintiff cannot bring an action on behalf of another inmate. He can

only represent himself. A party may plead and conduct his or her case in person or through a

licensed attorney. See 28 U.S.C. § 1654; Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002)

(“pro se means to appear for one’s self; thus, one person may not appear on another person’s

behalf in the other’s cause”) (internal quotation and citation omitted). An adult litigant who

wishes to proceed pro se must personally sign the Complaint to invoke this Court’s jurisdiction.

See 28 U.S.C. § 1654. Only Whitaker’s signature appears on the Complaint (Doc. 1, at 6) and

only Whitaker filed an Application to Proceed In Forma Pauperis (Doc. 2). There is no

indication Strawter is aware this action has been filed or wishes to be part of it and equally

responsible for payment of the filing fee. Therefore, the Court will consider only Whitaker’s




                                                  3
       Case: 3:21-cv-01061-JRK Doc #: 4 Filed: 09/15/21 4 of 7. PageID #: 31




claims. See, e.g., Elliott v. Causey, 2014 WL 2930784, at *7 (W.D. Ky.) (dismissing claim

brought by one inmate on behalf of another inmate for failure to state a claim).

           To the extent Whitaker is challenging the result of his disciplinary proceeding, he fails to

state a claim upon which relief may be granted. The Court’s ability to review prison disciplinary

proceedings is limited. District courts have no authority to review a disciplinary committee’s

resolution of factual disputes, or to redetermine an inmate’s innocence or guilt. Superintendent,

Mass. Corr. Inst. at Wolpole v. Hill, 472 U.S. 445, 455 (1985). Whitaker has no constitutional

right to be detained in a particular facility or to be held under a specific security classification.

Olim v. Wakinekona, 461 U.S. 238, 245 (1983); Cash v. Reno, 1997 WL 809982 (6th Cir.). His

only recourse to change the result of the disciplinary hearing is through the prison or jail appeals

process.

       To the extent Whitaker objects to conditions in the segregation unit, he also fails to state

a claim. The Eighth Amendment prohibition on cruel and unusual punishment protects prisoners

from the “unnecessary and wanton infliction of pain.” Barker v. Goodrich, 649 F.3d 428, 434

(6th Cir. 2011) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). Because the Eighth

Amendment applies only to convicted prisoners, the claims of pretrial detainees arise under the

Due Process Clause of the Fourteenth Amendment rather than the Eighth Amendment. City of

Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983). Nevertheless, they are analyzed under the

same rubric as Eighth Amendment claims brought by convicted prisoners. See Roberts v. City of

Troy, 773 F.2d 720, 723 (6th Cir. 1985) (citing Bell v. Wolfish, 441 U.S. 520, 545 (1979)).

       The Eighth Amendment imposes a constitutional limitation on the power of the states to

punish those convicted of crimes. Punishment may not be “barbarous,” nor may it contravene

society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 346 (1981). The



                                                    4
       Case: 3:21-cv-01061-JRK Doc #: 4 Filed: 09/15/21 5 of 7. PageID #: 32




Eighth Amendment protects inmates by requiring that “prison officials . . . ensure that inmates

receive adequate food, clothing, shelter, and medical care, and . . . ‘take reasonable measures to

guarantee the safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 833 (1994) (quoting

Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). This, however, does not mandate a prisoner be

free from discomfort or inconvenience during his incarceration. Ivey v. Wilson, 832 F.2d 950,

954 (6th Cir. 1987) (per curiam) (citing Rhodes, 452 U.S. at 346). Prisoners are not entitled to

unfettered access to the medical treatment of their choice, see Hudson v. McMillian, 503 U.S. 1,

9 (1992), nor can they “expect the amenities, conveniences and services of a good hotel.” Harris

v. Fleming, 839 F.2d 1232, 1235 (7th Cir. 1988). In sum, the Eighth Amendment affords the

constitutional minimum protection against conditions of confinement which constitute health

threats but does address those conditions which cause the prisoner to feel merely uncomfortable

or which cause aggravation or annoyance. Hudson, 503 U.S. at 9-10 (requiring “extreme” or

“grave” deprivation).

       The Supreme Court in Wilson v. Seiter, set forth a framework for evaluating whether

certain conditions of confinement constitute the cruel and unusual punishment prohibited by the

Eighth Amendment. 501 U.S. 294, 298 (1991). A plaintiff must first plead facts which, if true,

establish that a sufficiently serious deprivation has occurred. Id. Seriousness is measured in

response to “contemporary standards of decency.” Hudson, 503 U.S. at 8. “[R]outine

discomfort[s]” of prison life do not suffice. Id. at 9. Only deliberate indifference to serious

medical needs or extreme deprivations regarding the conditions of confinement will implicate the

protections of the Eighth Amendment. Id. A plaintiff must also establish a subjective element

showing the prison officials acted with a sufficiently culpable state of mind. Id. Deliberate

indifference is characterized by “obduracy or wantonness, not inadvertence or error in good



                                                5
        Case: 3:21-cv-01061-JRK Doc #: 4 Filed: 09/15/21 6 of 7. PageID #: 33




faith”. Whitley, 475 U.S. at 319. Liability cannot be predicated solely on negligence. Id. A prison

official violates the Eighth Amendment only when both the objective and subjective

requirements are met. Farmer, 511 U.S. at 834.

       Whitaker’s allegations pertaining to the conditions of confinement do not rise to the level

of an Eighth Amendment violation. He contends the only telephone in the unit is a speaker

phone, he does not have access to a tablet, and he must buy hygiene bags containing soap and

detergent which make him break out. See Doc. 1, at 4. He does not elaborate on any of these

allegations, particularly the allegations suggesting the soap and detergent make him break out.

On the face of the pleading, they all appear to be mere discomforts and inconveniences. They do

not appear to present serious threats to his safety.

       Moreover, even if any of the allegations did suggest an objectively serious deprivation,

Whitaker has not pled facts to suggest any named Defendant was personally aware of the

situation and failed to act. The subjective component of an Eighth Amendment claim requires a

showing that prison officials knew of, and acted with deliberate indifference to, an inmate’s

health or safety. Wilson, 501 U.S. at 302-03. Deliberate indifference “entails something more

than mere negligence.” Farmer, 511 U.S. at 835. This standard is met if “the official knows of

and disregards an excessive risk to inmate health or safety; the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.” Flanory v. Bonn, 604 F.3d 249, 254 (6th Cir. 2010) (internal

citations and quotations omitted). Whitaker does not include any such allegations against the

Defendants with regard to segregation conditions. Absent specific allegations to connect a

specific Defendant to the conditions, Whitaker fails to plead the subjective component of an

Eighth Amendment claim.



                                                  6
       Case: 3:21-cv-01061-JRK Doc #: 4 Filed: 09/15/21 7 of 7. PageID #: 34




                                         CONCLUSION

       For the foregoing reasons, good cause appearing, it is

       ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §1915(e) and the Court

       CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could

not be taken in good faith.




                                                    s/ James R. Knepp II
                                                    UNITED STATES DISTRICT JUDGE




                                                7
